CONCURRING OPINION
Donlon, Judge:
I concur in the dismissal of this so-called protest made by plaintiff’s letter dated June 15, 1961. However, I find that this letter incorporated by reference and attachment three letters of the consignee which clearly state the asserted complaint. That complaint is that appraisement was at 63 cents per pound and not at a lower value.
It was too late, on June 15, 1961, for plaintiff to appeal for reappraisement.
As to protest to correct a clerical error, it is not properly filed except in accordance with section 520. The refusal of the collector, after request, has not been alleged.
For nonappearance, and on the ground that the protest states only a cause of action in reappraisement and that it was not timely filed either under section 514 or section 520, the protest should be dismissed.